Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     26-AUG-2020
                                                     08:56 AM
                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        STATE OF HAWAIʻI,
                 Respondent/Plaintiff-Appellant,

                               vs.

                       STEVEN DUDLEY VEGA,
                 Petitioner/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
            with Circuit Judge Ochiai, due to vacancy)

     It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaiʻi Revised Statutes § 602-59(a)

(2017); see also Hawaiʻi Rules of Appellate Procedure (“HRAP”)

Rule 36(b)(1) (2016),

     IT IS HEREBY ORDERED that Petitioner’s application for writ

of certiorari, filed August 11, 2020, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule
40.1(a) (2017) (“The application shall be filed within 30 days

after the filing of the intermediate court of appeals’ judgment

on appeal or dismissal order, unless the time for filing the

application is extended in accordance with this Rule.”).

    DATED: Honolulu, Hawaiʻi, August 26, 2020.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Dean E. Ochiai




                                2